408 U.S. 913
92 S. Ct. 2499
33 L. Ed. 2d 321
Mallie LEWISv.CITY OF NEW ORLEANS.
No. 70-5323.
Supreme Court of the United States
June 26, 1972

The motion for leave to proceed in forma pauperis is granted.
The judgment is vacated and the case is remanded to the Supreme Court of Louisiana for reconsideration in light of Gooding v. Wilson, 405 U.S. 518, 92 S. Ct. 1103, 31 L. Ed. 2d 408 (1972).
Mr. Justice POWELL, concurring in the result.


1
Under Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S. Ct. 766, 86 L. Ed. 1031 (1942), the issue in a case of this kind is whether 'fighting words' were used. Here a police officer, while in the performance of his duty, was called 'G02q d——- M——- F——-' police.


2
If these words had been addressed by one citizen to another, face to face and in a hostile manner, I would have no doubt that they would be 'fighting words.' But the situation may be different where such words are addressed to a police officer trained to exercise a higher degree of restraint than the average citizen. See Model Penal Code § 250.1, Comment 4 (Tent.Draft No. 13, 1961).


3
I see no genuine overbreadth problem in this case for the reasons stated in my dissenting opinion in Rosenfeld v. New Jersey, 405 U.S. 903, 92 S. Ct. 2479.


4
I would remand for reconsideration only in light of Chaplinsky.


5
Mr. Chief Justice BURGER, with whom Mr. Justice BLACKMUN and Mr. Justice REHNQUIST join, dissents; for dissenting opinion see 92 S. Ct. 2488.


6
Dissent by Mr. Justice REHNQUIST, with whom THE CHIEF JUSTICE and Mr. Justice BLACKMUN join, dissents; for dissenting opinion see 92 S. Ct. 2484.